IN THE SUPREME COURT OF THE STATE OF DELAWARE

AUGUSTUS HEBREW EVANS, JR., §
                            §                 No. 526, 2018
    Defendant Below,        §
    Appellant,              §                 Court Below: Superior Court of the
                            §                 State of Delaware
    v.                      §
                            §                 Cr. ID No. 0609011528A
STATE OF DELAWARE,          §
                            §
    Plaintiff Below,        §
    Appellee.               §

                         Submitted: February 8, 2019
                         Decided:   February 14, 2019

                                   ORDER

      Following the denial of his motion to proceed in forma pauperis on January

18, 2019, the appellant was directed to pay the Court’s filing fee by February 7,

2019, or else his appeal would be dismissed without further notice. The appellant

did not pay the filing fee. The dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 3(b)(2), that the appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice